                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )    Cr. No. 15-00132 SOM
                               )    Civ. No. 19-00174 SOM/RT
           Plaintiff,          )
                               )    ORDER DENYING DEFENDANT BOBBY
     vs.                       )    RICKS’S MOTION UNDER 28 U.S.C.
                               )    § 2255 AS UNTIMELY; ORDER
                               )    DECLINING TO ISSUE A
BOBBY RICKS, JR.               )    CERTIFICATE OF APPEALABILITY
                               )
           Defendant.          )
                               )

       ORDER DENYING DEFENDANT BOBBY RICKS’S MOTION UNDER
          28 U.S.C. § 2255 AS UNTIMELY; ORDER DECLINING
             TO ISSUE A CERTIFICATE OF APPEALABILITY

I.         INTRODUCTION.

           On February 19, 2015, the grand jury indicted Defendant

Bobby Ricks, Jr., for drug-related crimes.   See ECF No. 76.   On

September 28, 2015, before a Magistrate Judge, Ricks pled guilty

without a plea agreement to both counts of the Indictment.     See

ECF Nos. 104-06.   The tape recording of that change of plea

hearing indicates that: 1) there had been plea discussions, but

that there was no plea agreement; 2) no promises had been made to

Ricks to get him to plead guilty; 3) Ricks was told that he was

subject to a minimum mandatory sentence of ten years of

imprisonment and a maximum sentence of life imprisonment for his

convictions, as well as a term of supervised release ranging from

five years to life; 4) Ricks was told what the elements of his

crimes were; and 5) Ricks understood that the sentencing judge
would determine the applicable sentencing guidelines, did not

have to follow the guidelines, and could sentence him up to the

maximum terms.

            On October 21, 2015, this judge accepted Ricks’s plea

of guilty and judged him guilty of the two counts.     See ECF

No. 108.    On February 22, 2016, this judge sentenced Ricks to 200

months of imprisonment, five years of supervised release, and a

$200 special assessment.    See ECF No. 122.   In the process, the

court adopted the Presentence Investigation Report and granted

the Government’s motion for downward departure.     Id.   Judgment

was entered the following day, May 23, 2016.     See ECF No. 125.

On July 11, 2016, Ricks asked this court to modify or reduce his

sentence.   See ECF No. 129.   On August 22, 2016, the court denied

Ricks’s motion for modification or reduction of his sentence.

See ECF No. 134.   Ricks did not appeal his conviction or

sentence.

            On April 5, 2019, years after Ricks’s judgment became

final, Ricks filed the present motion seeking relief from his

judgment and sentence under 28 U.S.C. § 2255.     See ECF No. 135.

Section 2255 provides for a motion by an incarcerated federal

defendant to vacate, set aside, or correct a sentence on the

ground “that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the


                                  2
sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.”

          The Government’s response to Ricks’s § 2255 motion is

that it is untimely.   See ECF No. 137.    The court agrees and

denies Ricks’s § 2255 motion.

II.       THE COURT DENIES RICKS’S § 2255 MOTION.

          A motion under § 2255 must be filed within one year of

the latest of

          (1) the date on which the judgment of
          conviction becomes final;

          (2) the date on which the impediment to
          making a motion created by governmental
          action in violation of the Constitution or
          laws of the United States is removed, if the
          movant was prevented from making a motion by
          such governmental action;

          (3) the date on which the right asserted was
          initially recognized by the Supreme Court, if
          that right has been newly recognized by the
          Supreme Court and made retroactively
          applicable to cases on collateral review; or

          (4) the date on which the facts supporting
          the claim or claims presented could have been
          discovered through the exercise of due
          diligence.

28 U.S.C. § 2255(f).

          Ricks does not dispute that his petition was filed more

than one year after his conviction became final.    However, he

argues that his petition is timely because it was filed within a

year of his discovery of facts, that the running of the



                                 3
limitations period should be equitably tolled, and that he is

allowed to bring an actual innocence claim under the “escape

hatch” exception to the limitations period.     None of Ricks’s

arguments is persuasive.

          A.   Ricks Fails to Demonstrate That His Petition Was
               Timely Filed.

          Ricks initially argues that, pursuant to § 2255(f)(4),

his motion is timely because it was filed within one year of his

discovery of the facts underlying his claim.     Ricks is

unpersuasive because he does not demonstrate that he filed his

motion within one year of “the date on which the facts supporting

the claim or claims presented could have been discovered through

the exercise of due diligence.”    28 U.S.C.   § 2255(f)(4).   The

Eighth Circuit has explained that, to invoke the one-year

limitations period in § 2255(f)(4), a petitioner must show that

he or she acted with diligence to discover the new fact(s) on

which a claim is based.    While due diligence does not require

repeated exercises in futility or exhaustion of every imaginable

option, it does require the movant to have made reasonable

efforts to discover the facts supporting the claim.     Anjulo-Lopez

v. United States, 541 F.3d 814, 818 (8th Cir. 2008).    Accord

Jefferson v. United States, 730 F.3d 537, 544 (6th Cir. 2013)

(noting that § 2255(f)(4) “does not require the maximum feasible

diligence, only due, or reasonable, diligence” (quotation marks



                                  4
and citation omitted)).   While Ricks says he has “newly

discovered” evidence supporting his claims, he does not

demonstrate that he exercised reasonable diligence in discovering

that evidence.

          In Grounds One and Two, Ricks asserts that his counsel

was ineffective because he told Ricks that Ricks would be

sentenced to less than 10 years, but he was actually sentenced to

200 months of imprisonment.   Ricks also contends that his counsel

did not tell him that this judge might determine that he was a

manager or organizer, which would increase Ricks’ offense level.

Ricks says his counsel was ineffective in failing to object to

the manager/organizer points and in failing to have the drugs

tested after Ricks had asked for such testing.   Finally, Ricks

asserts that his counsel was ineffective in advising Ricks that

he would receive three points off his offense level based on

acceptance of responsibility and the safety valve.   Ricks

received only a two-level reduction for acceptance of

responsibility.   The additional one point reduction was not

awarded because of his obstruction of justice in having absconded

while under court supervision.   Because Ricks knew about each of

these matters the day he was sentenced, he cannot plausibly argue

that he only discovered them within a year of the filing of his

§ 2255 motion.




                                 5
            While Ricks claims that he only recently received e-

mails between his counsel and the Assistant United States

Attorney supporting his claim that he was advised that he would

receive an additional third point off his offense level for

acceptance of responsibility, Ricks knew at his sentencing

proceeding how this court was treating the acceptance of

responsibility guideline.    Nor does Ricks indicate when he asked

to see his counsel’s file or any evidence of communications with

the Assistant United States Attorney.

            In Grounds Three and Four, Ricks asserts that his

sentence was miscalculated because he received a four-level

increase in his offense level for being an organizer or manager

of the criminal activity, that he was convicted of conspiracy

without having any co-defendants, and that he was not properly

informed of the elements of his crimes.    These are all matters

that Ricks knew or with reasonable diligence should have known

about at his sentencing or at the time he could have appealed.1

            For example, Ricks’s Presentence Investigation Report

proposes that Ricks receive a four-level increase in his offense

level because he was an organizer or leader of a criminal

activity.    See ECF No. 109, PageID # 181. On December 28, 2015,

     1
     Because Ricks did not raise these alleged errors on appeal,
he is procedurally barred from raising them, as he makes no
attempt to demonstrate both “cause” for the delay in raising the
issues and “prejudice” resulting from the alleged errors. See
United States v. Frady, 456 U.S. 152, 167-68 (1982).

                                  6
Ricks submitted a handwritten motion to remove the four-level

increase proposed in the Presentence Investigation Report,

demonstrating that he knew about the proposed enhancement before

his sentencing on February 22, 2016.    See ECF No. 112.

            The same handwritten motion also notes the lack of co-

conspirators in this case.    See id.   The lack of co-conspirators

is not dispositive.    As well-established Ninth Circuit precedent

indicates, “the prosecution may decide to prosecute only one

member of the conspiracy, or an accused may be found guilty of a

conspiracy if there is sufficient evidence of an unnamed

unindicted co-conspirator.”    See United States v. Sangmeister,

685 F.2d 1124, 1127 (9th Cir. 1982) (quotation marks and citation

omitted).   Ricks appears to be confusing the absence of co-

defendants with an absence of co-conspirators.    In any event, the

lack of co-defendants was known to Ricks at the time of his

sentencing.    He therefore cannot now argue that he only recently

discovered the lack of co-defendants.

            Ricks indicated at his change of plea hearing his

understanding that, had the matter gone to trial, the Government,

to establish the applicability of the mandatory minimum sentence,

would have had to prove beyond a reasonable doubt the type of

drug involved, its purity, and its weight, precluding his

argument that he had no such knowledge.    Given these

circumstances, Ricks cannot now plausibly argue that he did not


                                  7
discover these matters until a year of the filing of his

§ 2255 motion.

          B.     Ricks Fails to Demonstrate That the Limitation
                 Period Should be Equitably Tolled.

          Because there is a one-year limitation period for

motions under 28 U.S.C. § 2255, and because Ricks did not file

the present motion within that one-year period, Ricks’s § 2255

motion must be denied unless Ricks demonstrates that the

limitation period should be equitably tolled.    See United States

v. Castro-Verdugo, 750 F.3d 1065, 1071 (9th Cir. 2014) (“after

the one-year statute of limitations has passed, we may consider a

§ 2255 motion to vacate, set aside, or correct a sentence only if

the petitioner establishes eligibility for equitable tolling by

showing (1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way and

prevented timely filing.” (quotation marks and citations

omitted)); United States v. Aguirre-Ganceda, 592 F.3d 1043, 1046

(9th Cir. 2010) (“Even though Aguirre’s section 2255 motion was

untimely, we may toll the one-year limitation period if (1) the

petitioner has diligently pursued his rights, and

(2) extraordinary circumstances exist.”).   “[T]he threshold

necessary to trigger equitable tolling . . . is very high.”

Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir. 2006).




                                  8
          Ricks does not demonstrate that he has been diligently

pursuing his rights or that extraordinary circumstances exist.

At most, he says that his conviction and sentence were procured

through a fraud on the court by his attorney and the Assistant

United States Attorney.    But Ricks does not clearly explain what

that fraud is.     See ECF No. 135, PageID # 406.   It appears that

Ricks is arguing that, by pleading guilty without a plea

agreement, he thought he was going to get three points off his

offense level for acceptance of responsibility, get two points

off his offense level under the safety valve, and not get four

points for being a manager/organizer.     But this judge’s sentence

does not amount to a fraud on the court.     Ricks was told that

this judge would decide how the sentencing guidelines would be

applied to him.

          C.      Ricks Fails to Show the Applicability of the
                  Escape Hatch.

          Rick’s § 2255 motion also relies on the “escape hatch”

in arguing that his petition is timely.     The “escape hatch” or

“savings clause” is a reference to the right of a federal

prisoner to seek relief under § 2241 when the remedy provided by

§ 2255 is “inadequate or ineffective to test the legality of his

detention.”    28 U.S.C. § 2255(e).    The “escape hatch” or “savings

clause” is an exception to the exclusivity of § 2255 to test the

legality of a federal prisoner’s detention.      See Ivy v. Pontesso,



                                   9
328 F.3d 1057, 1059 (9th Cir. 2003).     The “escape hatch” is

satisfied only when a petitioner “(1) makes a claim of actual

innocence, and (2) has not had an unobstructed procedural shot at

presenting that claim.”      Alaimalo v. United States, 645 F.3d

1042, 1047 (9th Cir. 2011) (quotation marks and citation

omitted).    “In other words, it is not enough that the petitioner

is presently barred from raising his claim of innocence by motion

under § 2255.    He must never have had the opportunity to raise it

by motion.”     Ivy, 328 F.3d at 1060.

            The Ninth Circuit has characterized the “escape hatch”

as “narrow,” noting that “§ 2255’s remedy is not ‘inadequate or

ineffective’ merely because § 2255’s gatekeeping provisions

prevent the petitioner from filing a second or successive

petition.”    Id. at 1059.    Similarly, the expiration of the

one-year statute of limitations with respect to motions under

§ 2255 does not make § 2255 an inadequate or ineffective remedy.

See Ferguson v. Palmateer, 321 F. 3d 820, 823 (9th Cir. 2003);

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002)

(“Section 2255 is not inadequate or ineffective merely because

the sentencing court does not grant relief, the one-year statute

of limitations has expired, or the petitioner is unable to meet

the stringent gatekeeping requirements of the amended § 2255.”);

Bradley v. Copenhaver, 2014 WL 6819542, at *4 (E.D. Cal. Dec. 2,

2014) (“although the one-year limitations period for § 2255

                                   10
motions under 28 U.S.C. § 2255(f) has run since his conviction,

that also does not render § 2255 inadequate or ineffective”).

Ricks therefore fails to establish the applicability of the

escape hatch.

            Additionally, Ricks’s “escape hatch” argument fails

because a motion under 28 U.S.C. § 2241 must be brought in “the

custodial court.” Hernandez v. Campbell, 204 F.3d 861, 864 (9th

Cir. 2000) (“a habeas petition filed pursuant to § 2241 must be

heard in the custodial court . . . , even if the § 2241 petition

contests the legality of a sentence by falling under the savings

clause”).    Ricks indicates in his moving papers that he is being

housed in Lompac, California.    While this court could transfer

the matter to the custodian court, any such transfer would be

futile, as Ricks fails to demonstrate the applicability of the

“escape hatch” at all.

            Even if time and venue were not problematic, Ricks

misunderstands the actual innocence exception.    In McQuiggin v.

Perkins, 569 U.S. 383, 393 (2013), the Supreme Court noted:

            a credible showing of actual innocence may
            allow a prisoner to pursue his constitutional
            claims (here, ineffective assistance of
            counsel) on the merits notwithstanding the
            existence of a procedural bar to relief.
            This rule, or fundamental miscarriage of
            justice exception, is grounded in the
            equitable discretion of habeas courts to see
            that federal constitutional errors do not
            result in the incarceration of innocent
            persons.


                                 11
Id. (quotation marks and citation omitted).    This actual

innocence exception is inapplicable here.

          Ricks is not arguing that he was innocent of the drug

crimes charged.    Instead, he is arguing that his counsel was

ineffective in failing to properly advise him of how the

sentencing guidelines might be applied, that he did not know he

would receive extra offense level points for being an organizer

or manager, that he did not know that the Government had agreed

to deduct a third point for acceptance of responsibility, and

that his guideline range was miscalculated.    None of these claims

involves an assertion of actual innocence.    See United States v.

Jones, 758 F.3d 579, 586 (4th Cir. 2014) (“we conclude that

McQuiggin does not extend to cases in which a movant asserts

actual innocence of his sentence, rather than of his crime of

conviction”).

          Ricks’s § 2255 motion is therefore denied as untimely.

III.      THE COURT DECLINES TO ISSUE RICKS A CERTIFICATE OF
          APPEALABILITY.

          The court declines to grant Ricks a certificate of

appealability.    An appeal may not be taken to the court of

appeals from a final order in a § 2255 proceeding “[u]nless a

circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1)(B).    The court shall issue a certificate

of appealability “only if the applicant has made a substantial


                                 12
showing of the denial of a constitutional right.”     28 U.S.C.

§ 2253(c)(2).   When a district court denies a § 2255 petition on

the merits, a petitioner, to satisfy the requirements of section

2253(c)(2), “must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims

debatable or wrong.”     Slack v. McDaniel, 529 U.S. 473, 484

(2000).   When, however, a

           district court denies a habeas petition on
           procedural grounds without reaching the
           prisoner’s underlying constitutional claim, a
           [certificate of appealability] should issue
           when the prisoner shows . . . that jurists of
           reason would find it debatable whether the
           petition states a valid claim of the denial
           of a constitutional right and that jurists of
           reason would find it debatable whether the
           district court was correct in its procedural
           ruling.

Id.

           Because no reasonable jurist would find debatable this

court’s determination that Ricks’s motion is untimely, the court

declines to issue Ricks a certificate of appealability.

IV.        CONCLUSION.

           Ricks has failed to demonstrate that his claims were

timely asserted, that the limitations period should be equitably

tolled, or that the “escape hatch” applies.     This court denies

Ricks’s § 2255 motion as untimely.     The court also declines to

issue Ricks a certificate of appealability.     The Clerk of Court

is directed to enter judgment in favor of the United States in

Civil No. 19-00174 SOM/RT.

                                  13
                    IT IS SO ORDERED.

                    DATED: Honolulu, Hawaii, June 18, 2019.




                                 /s/ Susan Oki Mollway
                                 Susan Oki Mollway
                                 United States District Judge


United States of America v. Ricks, Jr., Crim. No. 15-00132 SOM and Civ. No. 19-00174
SOM/RT; ORDER DENYING DEFENDANT BOBBY RICKS’S MOTION UNDER 28 U.S.C. § 2255 AS
UNTIMELY; ORDER DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY




                                          14
